Citation Nr: 0730986	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-16 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of L-2 - L-3 compression fracture with residual 
strain.

2.  Entitlement to a rating in excess of 10 percent for 
status-post left ankle fracture with residual screw and 
sideplate fixation device.

3.  Entitlement to a rating in excess of 10 percent for 
status-post right ankle fracture.



ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active duty service from 
December 1999 to January 2002.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection and assigned the initial rating for each of the 
disabilities at issue, each effective January 4, 2002 (the 
day following the date of the veteran's discharge from 
service).  


FINDINGS OF FACT

1.  At no time during the appeal period was the veteran's 
service connected low back disability (residuals of L2-L3 
compression fracture with residual strain) shown to be 
manifested by cord involvement, abnormal mobility, or 
ankylosis or equivalent impairment (even on use or due to 
pain); intervertebral disc syndrome is not diagnosed.  

2.  The veteran's status-post left ankle fracture with 
residual screw and sideplate fixation device is manifested by 
no more than moderate limitation of motion.

3.  The veteran's status-post right ankle fracture is 
manifested by no more than moderate limitation of motion.  


CONCLUSIONS OF LAW


1.  A rating in excess of 40 percent is not warranted for the 
veteran's residuals of  L-2 - L-3 compression fracture with 
residual strain.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5285, 5292, 
5295 (in effect prior to September 26, 2003), 5235, 5237 
(2007).
 
2.  A rating in excess of 10 percent is not warranted for the 
veteran's status-post left ankle fracture with residual screw 
and sideplate fixation device.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5271 (2007).

5.  A rating in excess of 10 percent is not warranted for the 
veteran's status-post right ankle fracture.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5271 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.   See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  An April 2005 statement of the case 
(SOC) properly provide notice on the downstream issues of 
increased initial ratings, advising the veteran of applicable 
rating criteria, what the evidence showed, and the bases for 
the ratings assigned.  A supplemental SOC readjudicated the 
claims after he had opportunity to respond.  VA's notice 
duties are met.    

The veteran's service medical records (SMRs) and VA treatment 
records have been secured.  VA arranged for the veteran to be 
examined.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule For Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   Separate diagnostic 
codes identify the various disabilities.

38 C.F.R. §§  4.40, 4.45 provide that examinations encompass 
an account of functional loss, including due to disuse, 
weakness, and that consideration be given to weakened 
movement, excess fatigability and incoordination.  38 C.F.R. 
§ 4.71a.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
initial rating assigned with an award of service connection, 
the severity of the disability at issue during the entire 
period from the initial assignment of the disability rating 
to the present time is to be considered, and separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.   See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Low Back 

As is noted above, the July 2004 rating decision on appeal RO 
granted service connection for L2-L3 compression fracture 
with residual strain, rated 40 percent (under Code 5295, for 
lumbosacral strain)..  

As the service connected low back disability entity 
encompasses both vertebral fracture and strain, it may be 
rated as either entity.  Notably, the criteria for rating 
disabilities of the spine, generally, were revised effective 
September 26, 2003.  From their effective date, the veteran 
is entitled to a rating under the revised criteria.  [It is 
also noteworthy that there was an interim (effective 
September 23, 2002) revision in the criteria for rating 
intervertebral disc syndrome; however, as such is not been 
diagnosed, those criteria do not apply.]  

Under the criteria in effect prior to September 26, 2003, 
Code 5295 (for lumbosacral strain) provided a maximum rating 
of 40 percent for severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Code 
5285 (for residuals of vertebra fracture) provided that in 
the absence of cord involvement or abnormal mobility - here 
not shown-the disability was to be rated based on limitation 
of motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Code 5292 provided a (maximum) 
40 percent rating for severe limitation of motion.  Codes 
providing for a rating in excess of 40 percent for low back 
disability included (in addition to the aforementioned Code 
5293) Codes 5286, 5289 (for bony fixation of the spine and 
ankylosis).  38 C.F.R. § 4.71a (as in effect prior to 
September 26, 2003).

Under the revised rating criteria, both vertebral fracture 
(Code 5235) and lumbosacral strain (Code 5237) are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), which provides a 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula include (in 
pertinent part):

Note (1) which specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) which provides that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. 

Note (3): which provides that in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note (4): provides for rounding range of motion measurements 
to the nearest five degrees.

Note (5): provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

38 C.F.R. § 4.71a (as in effect from September 26, 2003).

The veteran's SMRs show that he sustained a burst fracture of 
L1 with retropulsion (and no neurologic impairment) and an L2 
anterior compression fracture when he jumped from a cliff 
into shallow water.  On service separation examination in 
December 2001 it was noted that he had a history of a low 
back injury, had complaints of low back pain, and needed 
follow-up by VA after separation.

On January 2003 VA examination, the veteran complained of 
constant pain from the mid-back down which was easily 
aggravated by prolonged standing, sitting, lying down, and 
walking.  He indicated that with flare-ups, there was about 
50 percent additional loss of flexion; and that sometimes 
during flare-ups he wore a back brace at work.  He indicated 
that there was approximately 70 percent loss of range of 
motion in all directions that lasted for variable periods of 
time.  He worked as a painter, and was currently on light 
duty.

On physical examination, it was noted that the veteran had 
mild to moderate discomfort in his mid to low back.  The 
longer he stood, the greater became spasm and side curvature 
of his mid back.  There was moderate spasm and tenderness at 
L1-2 in the paraspinous muscles, right side more than the 
left.  There was also mild tenderness and spasm extending 
down to L3-L5 and upwards from T8-T12.  Thorocolumbar flexion 
was 60 degrees, extension 10 degrees, and right and left side 
bending 25 degrees, and right and left rotation 30 degrees.  
Movements were described as slow and stiff.  After repetitive 
motion, range of motion diminished to flexion 45 degrees, 
extension 0 degrees, right and left side bending t10 degrees, 
and right and left rotation 15 degrees with moderate increase 
of pain and spasm.  The assessment was L2-L3 compression 
fracture with residual strain.  

VA medical records from December 2004 to January 2007 show 
that the veteran was seen for chronic low back pain.  On 
February 2006, physical medicine rehabilitation (PM&R) 
consult he reported constant back pain that ranged from 6.5 
to 10 on a scale of 1 to 10.  It was better with rest, pain 
medications, or rubbing, and worsened when walking too hard, 
working for long periods of time, or doing anything for too 
long.  He pointed to the L1 area over the left and right 
flank when asked to identify the area that bothered him most.  
On physical examination, it was noted that the spine revealed 
a mild balanced scoliosis in his thoracic and lumbar spine, 
and no deformity.  Lumbar spine range of motion testing 
revealed difficulty going into flexion; and extension was 
limited by pain as well as rotation and side bending.  The 
assessment was that the veteran had total spine pain and L1-
L2 healed compression fractures; and that the pain was 
believed to be a myofacial component.  Arrangements were made 
for fee basis therapy, and the veteran was instructed 
regarding a home exercise program.         

On April 2007 VA examination the veteran reported constant 
stiffness and weakness.  He described constant pain, 
characterized as crushing, squeezing, burning, aching, sharp, 
and sticking in nature, that traveled to his legs and neck.  
He rated the pain 7 on a scale ranging to 10.  The pain was 
elicited by physical activity, and also came on by itself.  
It was relieved by rest and the medication (Vicodin. 4x/day).  
At times of pain, he could function with mediation.  He had 
not experienced periods of incapacitation, but indicated that 
functional limitations included no prolonged standing, 
sitting, lying down, and limited lifting and carrying.  

On physical examination the veteran's gait was normal; there 
was no evidence of radiating pain on movement.  There was no 
muscle spasm.  There was tenderness at the midline lumbar 
level.  Straight leg raising was negative, and the spine was 
not ankylosed.  Range of motion studies revealed: flexion 70 
degrees, extension 20 degrees, right lateral flexion 30 
degrees, left lateral flexion 20 degrees, right rotation 30 
degrees, and left rotation 20 degrees.  The joint function of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  It was further noted that inspection of the 
spine revealed normal head position with symmetry in 
appearance.  There was symmetry of spinal motion with normal 
curvatures of the spine.  It was additionally noted that 
there were no signs of intervertebral disc syndrome.  X-rays 
showed vertebra fractures at L1 and L2 with 30 percent of 
height loss.  The examiner indicated that the established 
diagnosis of L2-L3 compression fracture with status post 
strain was unchanged.  The examiner continued that the effect 
of the condition on the veteran's usual occupation was 
limited kneeling, squatting, bending, lifting and carrying, 
and no prolonged standing.  And, the effect of the condition 
on the veteran's daily activity was no prolonged sitting, 
standing, or lying.      

Inasmuch as the veteran's service connected low back 
disability has been assigned a 40 percent rating for the 
entire evaluation period, the focus of the analysis is on 
whether a rating in excess of 40 percent is warranted for any 
period of time under consideration.  

Under the criteria in effect prior to September 26, 2003, the 
veteran's low back disability is rated at the maximum rating 
under Codes 5295 and 5292 (for lumbosacral strain and lumbar 
spine motion limitation).  A higher rating under Code 5285 is 
not warranted as there is no evidence of cord involvement or 
abnormal mobility.  Significantly, an additional 10 percent 
under Code 5285, for vertebral body deformity, is not 
warranted, as deformity has not been reported. Other 
diagnostic codes which provide for a higher rating for low 
back disability (5293, 5285, 5289 for disc disease, bony 
fixation, ankylosis) do not apply as the pathology required 
is not shown.  There is no indication that the veteran has, 
or has had during the evaluation period, functional 
limitations reflecting impairment equivalent to that in any 
criteria for a rating in excess of 0 percent.  See 38 C.F.R. 
§§ 4.40, 4.45.  Consequently, a rating in excess of 40 
percent under the pre-September 26, 2003 criteria is not 
warranted.  

Under the revised rating criteria, the General Rating Formula 
provides for ratings in excess of 40 percent only with 
ankylosis.  As such is not shown, even with factors of 
limitations due to pain and weakness or on use or during 
flare-ups considered, a rating in excess of 40 percent under 
the revised criteria likewise is not warranted.  Notably, 
neurological symptoms warranting separate evaluation are not 
shown.  

Finally, there is for consideration whether the rating 
criteria are inadequate and whether there are factors shown 
suggesting that referral for extraschedular consideration is 
indicated.  Notably, the veteran has indicated that the low 
back disability has not resulted in periods of 
incapacitation, and no hospitalizations for the low back 
disability during the evaluation period are shown.  And while 
examiners have indicated that there would be limitations on 
the types of work requiring more strenuous and/or repetitive 
activity, marked interference with employment is neither 
reflected in the record, nor alleged.  Consequently, the 
Board concludes that referral for extraschedular 
consideration is not indicated.  See 38 C.F.R. § 3.321.  

Ankles

The veteran's service-connected status-post left ankle 
fracture with residual screw and sideplate fixation device 
and status-post right ankle fracture are each rated 10 
percent under Code 5271 (for limitation of ankle motion).  

Under Code 5271, a 10 percent rating is warranted where there 
is moderate limitation of ankle motion, and a maximum 20 
percent rating is warranted where there is marked limitation 
of ankle motion.  (Other codes providing for a rating in 
excess of 10 percent for ankle disability 5270, 5272, 5273 
require pathology not shown here, i.e., ankylosis or 
malunion.)  38 C.F.R. § 4.71a.  

The veteran's SMRs show that his jump into shallow water in 
service also resulted in a right ankle fracture.  Later 
records note that the left ankle was fractured in the same 
incident (the veteran has also reported left ankle injury in 
a fight).  The left ankle fracture required open reduction 
with internal fixation (with screw and plate).  On service 
separation examination, it was noted that the veteran had 
injured both ankles in service, and he reported he had 
fixation devices retained in the left ankle.  The lower 
extremities were reported to be normal on clinical 
evaluation.  

On January 2003 VA examination it was noted that the veteran 
complained of pain, increasing with cold weather.  Long-
distance walking or climbing ladders while at work aggravated 
his discomfort.  There was minimal swelling of the left 
ankle, and there were minimal changes in range of motion with 
flare-ups of pain.   

X-rays in January 2003 showed an old, solidly healed distal 
left fibular fracture, stabilized by screw and sideplate 
fixation device with fracture components in anatomic 
position, but otherwise a normal left ankle.  On physical 
examination the veteran walked with a normal gait, and there 
was normal range of motion of both ankles.  There was mild 
stiffness.  With repetitive motion there was limitation of 
left dorsiflexion to 10 degrees; plantar flexion was to 40 
degrees, with stiffness.  There was no additional limitation 
of the right ankle on use.  The assessment was status post 
bilateral ankle fractures with open reduction and internal 
fixation of the left ankle, and residual strain and 
intermittent loss of range of motion.  

On April 2007 VA examination the veteran complained of 
bilateral ankle pain (right 4, left 7 on a scale of 10), 
elicited by physical activity or coming on by itself, and 
relieved by rest and medication.  When in pain, he could 
function with medication.  The pain did not cause 
incapacitation.  On physical examination, the veteran's gait 
was normal, and he did not use any assistive devices.  
Manipulation of the right ankle revealed no abnormalities; 
the left ankle showed signs of tenderness and abnormal 
motion.  Ranges of motion were reported as dorsiflexion 20 
right, 15 left and plantar flexion 40 right, 30 left (normal 
motion being 20 degrees dorsiflexion and 45 degrees plantar 
flexion).  Neither ankle showed additional limitation after 
repetitive use.    

While the left ankle exhibits somewhat greater pathology an 
impairment, at no time during the appeal period has either 
ankle been shown to be manifested by any more than moderate 
limitation of motion (See 2003, 2007 VA examination reports 
outlined above).  No other pathology warranting a rating in 
excess of 10 percent for either ankle is shown.  Notably, 
neither ankle is ankylosed or shows malunion.  Furthermore, 
the examiner in 2007 specifically stated that there would not 
be any additional functional limitation on repetitive use.  
Consequently, a rating in excess of 10 percent is not 
warranted for either ankle under any applicable criteria.   

In each of the determinations above, the Board has considered 
the possibility of "staged" ratings.  As the ratings that 
have been assigned encompass the greatest degree of 
impairment shown at any time during the appeal period, 
"staged" ratings are not in order.  The Board has also 
considered the doctrine of resolving reasonable doubt in a 
claimant's favor (38 C.F.R. § 3.102).  However, as the 
preponderance of the evidence is against each of the claims, 
that doctrine does not apply.  


ORDER

A rating in excess of 40 percent for residuals of L-2-L-3 
compression fracture with residual strain is denied.

A rating in excess of 10 percent for left ankle fracture 
residuals is denied.

A rating in excess of 10 percent for right ankle fracture 
residuals is denied.


___________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


